Exhibit 10.8

FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”) is made as of April 1, 2015, by and among AMERICAN REALTY CAPITAL
HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Buyer”), as buyer, and R.H.C. INVESTMENTS I., INC., a Florida corporation
(“RAI Care Center Seller”), and M.K. ACHARYA, M.D., an individual (“Davita
Dialysis Center Seller”; Davita Dialysis Center Seller and RAI Care Center
Seller are referred to herein, individually and collectively, as “Seller”), as
seller.
WHEREAS, Buyer and Seller entered into that certain Agreement for Purchase and
Sale of Real Property, having an effective date of March 2, 2015 (the
“Agreement”), with regard to the Property, as more particularly described in the
Agreement. Buyer and Seller wish to amend the Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:
1.Fresenius Palm Harbor Lease Amendment. Reference is made to that certain Lease
Agreement, dated as of November 14, 2008, by and between RAI Care Center Seller
and RAI Care Centers of Florida I, LLC, a Delaware limited liability company
(“Fresenius”), as amended by that certain First Amendment to Lease Agreement,
dated as of January 30, 2015, by and between RAI Care Center Seller and
Fresenius (the “First Amendment” and, collectively, the “Fresenius Palm Harbor
Lease”). Prior to Closing, Seller shall use good faith efforts to obtain a fully
executed and effective amendment to the Fresenius Palm Harbor Lease that (a)
corrects the square footage of the Expansion Space stated in Section 1 of the
First Amendment to 1,320 square feet, (b) deletes and replaces the rent table
set forth in Section 3 of the First Amendment with a rent table reflecting Rent
per square foot, Monthly Rent and Annual Rent for the Expansion Space based on
1,320 square feet, (c) clarifies that the "Premises" contains 9,216 square feet
in the aggregate, and (d) attaches the depiction of the Expansion Space, which
was intended to be attached as Exhibit A to the First Amendment (the “Fresenius
Palm Harbor Lease Amendment”). The Fresenius Palm Harbor Lease Amendment shall
be in form and substance reasonably acceptable to Buyer. Seller shall be
responsible for all costs and expenses, including any inducement consideration
or commissions, incurred in connection with the Fresenius Palm Harbor Lease
Amendment. Buyer’s receipt of the Fresenius Palm Harbor Lease Amendment shall be
an additional condition precedent to Buyer’s obligation to pay the Purchase
Price and accept title to the Property under Section 13 of the Agreement.





  

--------------------------------------------------------------------------------

Exhibit 10.8

2.Restrictive Covenants. Reference is made to that certain Indenture, dated as
of October 21, 1994, by and between HCA Health Services of Florida, Inc., a
Florida corporation, as grantor, and M.K. Acharya, as grantee, recorded in the
Official Records of Pasco County, Florida (the “Records”) at Book 3358, Page 722
and re-recorded in the Records at Book 3361, Page 1685 (the “Vesting Deed”).
Reference is also made to that certain Lease Agreement, dated as of July 1,
2009, by and between Davita Dialysis Center Seller and Total Renal Care, Inc.
(the “DaVita Hudson Lease”) and that certain Lease Agreement, dated as of
December 4, 2014, by and between Davita Dialysis Center Seller and Renal
Hypertension Center (“RHC”), as amended by that certain Addendum to Lease
Agreement, dated as of February 19, 2015, by and between Davita Dialysis Center
Seller and RHC (collectively, the “Renal Hypertension Lease”). Prior to Closing,
Seller shall use good faith efforts to obtain (a) a fully executed and effective
corrective deed to the Vesting Deed, recorded in the Records, that revises the
restrictions and conditions set forth on Exhibit B to the Vesting Deed to
expressly permit the DaVita Dialysis Center Property to be used as a dialysis
clinic (in addition to current permitted uses under the Vesting Deed) (the
“Corrective Deed”), and (b) fully executed and effective amendments to each of
the DaVita Hudson Lease and the Renal Hypertension Lease, whereby Tenant agrees
to (i) comply with all covenants, conditions and restrictions recorded against
the DaVita Dialysis Center Property and (ii) indemnify, defend and hold harmless
landlord from and against any and all losses, damages, costs, expenses, claims
or liabilities arising from a breach of such covenants, conditions and
restrictions by Tenant or its subtenants, assignees, employees or
representatives (collectively, the “Hudson Lease Amendments”). The Corrective
Deed and the Hudson Lease Amendments shall be in form and substance reasonably
acceptable to Buyer. Seller shall be responsible for all costs and expenses,
including any inducement consideration or commissions, incurred in connection
with the Corrective Deed or the Hudson Lease Amendments. Buyer’s receipt of the
Corrective Deed and the Hudson Lease Amendments shall be additional conditions
precedent to Buyer’s obligation to pay the Purchase Price and accept title to
the Property under Section 13 of the Agreement.


3.Immediate Repairs Credit. Buyer shall receive a $4,235.00 credit against the
Purchase Price at Closing, to compensate Buyer for the cost of certain immediate
repairs to the Properties identified by Buyer during the Due Diligence Period.


4.Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Capitalized terms used herein
but not defined herein shall have the meanings given to such terms in the
Agreement. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this Amendment



  

--------------------------------------------------------------------------------

Exhibit 10.8

which are transmitted electronically shall be valid for all purposes, however
any party shall deliver an original signature of this Amendment to the other
party upon request.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



  

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.


BUYER:
SELLER:
 
 
AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership


R.H.C. INVESTMENTS I., INC., a Florida corporation


By: American Realty Capital Healthcare Trust II, Inc., a Maryland corporation,
its general partner
By:   /s/ Muralidehar Acharya      
   Name: Muralidehar Acharya
   Title: President


   By:   /s/ Thomas P. D’Arcy      
    
      Name: Thomas P. D’Arcy
Title: CEO


   /s/ Muralidehar Acharya
M.K. ACHARYA, M.D., an individual
    





